 


110 HRES 124 IH: Congratulating the Department of Agronomy in the College of Agriculture at Kansas State University for 100 years of excellent service to Kansas agriculture.
U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 124 
IN THE HOUSE OF REPRESENTATIVES 
 
February 5, 2007 
Mr. Moran of Kansas (for himself, Mr. Tiahrt, Mr. Moore of Kansas, and Mrs. Boyda of Kansas) submitted the following resolution; which was referred to the Committee on Agriculture 
 
RESOLUTION 
Congratulating the Department of Agronomy in the College of Agriculture at Kansas State University for 100 years of excellent service to Kansas agriculture. 
 
 
Whereas, in 2006, the Department of Agronomy in the College of Agriculture at Kansas State University in Manhattan, Kansas, celebrated its centennial year;  
Whereas Kansas State Agricultural College was established under the Morrill Act as the first land-grant college in the United States in 1863 and, in July 1906, the Kansas Board of Regents established the Department of Agronomy in the College of Agriculture at the Kansas State Agricultural College;  
Whereas, since its inception, the Department of Agronomy has exemplified the land-grant mission by providing statewide leadership in teaching, research, and extension programs in crop breeding, crop production, range science, soil science, and weed science;  
Whereas advances in sciences studied at the Department of Agronomy have had a major impact in insuring the profitability of Kansas agriculture while sustaining the natural resources and improving the livelihood of all Kansans;  
Whereas the faculty in the Department of Agronomy also have made significant international contributions to world food production and natural resources sustainability, including participation and leadership in long-term projects in India, the Philippines, Nigeria, Morocco, and Botswana;  
Whereas the faculty in the Department of Agronomy have distinguished themselves by receiving numerous university and national awards in teaching, research, and extension and provided service and leadership for national and international professional societies;  
Whereas the faculty in the Department of Agronomy have conducted research for sustainable, efficient crop and range production systems that conserve natural resources and protect environmental quality;  
Whereas, today, a majority of the acres of wheat and a significant number of acres of alfalfa, soybean, and canola in Kansas are planted with varieties developed in the Department of Agronomy;  
Whereas the Department of Agronomy extension specialists have provided information to producers and industry regarding soil fertility, conservation of soil and water resources, tillage and production systems, evaluation of crop varieties and hybrids, and protection of the environment, thus, keeping Kansas agriculture efficient and competitive;  
Whereas the Department of Agronomy faculty have prepared students in agronomy to effectively serve agriculture and society by feeding the world and protecting soil and water resources;  
Whereas the alumni of the Department of Agronomy have distinguished themselves in the public and private sectors as crop, soil, range, and weed science professionals and have become farmers, extension agents, educators, administrators, consultants, representatives, scientists, missionaries, military officers, contractors, and a host of other professionals; and  
Whereas many alumni of the Department of Agronomy have become leaders in their communities, academia, industry, and government, contributing significantly to world agriculture by making hybrid corn a reality, developing seeds for the Green Revolution, developing sorghum into an important crop, breeding Miracle Rice for Asia, and leading national programs in wheat, barley, oat, and alfalfa: Now, therefore, be it  
 
That the House of Representatives congratulates and commends the Department of Agronomy in the College of Agriculture at Kansas State University for 100 years of excellent service to Kansas agriculture, the citizens of Kansas, the United States, and the world. 
 
